Citation Nr: 0509678	
Decision Date: 04/01/05    Archive Date: 04/15/05	

DOCKET NO.  03-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to both feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Milwaukee, Wisconsin, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and has made all necessary attempts 
to obtain and fully develop all evidence necessary for an 
equitable disposition of the claim.  

2.  Any current disability involving the feet is not related 
to the veteran's active service.  


CONCLUSION OF LAW

The veteran does not have residuals of a cold injury to the 
feet that were incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
cold injury to the feet.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, and the pertinent facts, and an analysis of 
its decision.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefines the obligations of VA with respect to 
the duty to assist, including to obtain medical opinions when 
necessary, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  VA has a duty to notify a claimant 
of the evidence needed to substantiate a claim, of what 
evidence he is responsible for obtaining, and what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate a claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence that the claimant is instructed 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of a notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In a communication dated in January 2003, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
who was responsible for obtaining what evidence.  This 
communication informed him of the evidence that VA needed.  
It told him of his responsibility for submitting evidence, 
and thereby put him on notice to submit all such evidence in 
his possession.  

Although the notice letter did not explicitly contain the 
"fourth element," the communication did tell the veteran to 
furnish information with regard to all post service treatment 
for residuals of cold weather injury to the feet and evidence 
showing inservice occurrence or aggravation of the claimed 
disease or injury.  This information put the veteran on 
notice to submit relevant evidence in his possession.  He 
provided sources of information and VA attempted to obtain 
information from these various sources.  To the extent 
possible, records have been obtained and associated with the 
claims folder.

The Board also notes that in the August 2003 statement of the 
case and the October 2004 supplemental statement of the case, 
the veteran was notified of the regulations pertinent to the 
claim, informed of the reasons for the denial action, and 
provided with an opportunity to present evidence and argument 
in support of his claim.  Therefore, the Board finds that the 
notice requirements of 38 U.S.C.A. § 5103 have been 
satisfied.  

The record shows the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In response to the VA 
notices, the veteran and his representative have not 
indicated that there is any additional evidence that needs to 
be obtained in order to fairly decide the claim.  Under these 
circumstances, the Board finds that the veteran would not be 
prejudiced by the Board proceeding with a decision at this 
time.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that the claimant is 
given the opportunity to submit information and evidence in 
support of his claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also, 38 C.F.R. § 20.1102 (harmless error).  

Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of inservice incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
inservice disease or injury.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  The United States Court of 
Appeals for the Federal Circuit has confirmed that "a veteran 
seeking disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, 
service connection may still be established if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to the symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The veteran's testimony as to cold exposure during service is 
credible, and consistent with his service in Korea.  However, 
this case turns on the question of whether he has any current 
residuals of such cold exposure.  A review of the evidence of 
this case discloses that other than the report of separation 
examination in September 1953, the service medical records 
are not available.  In such a situation, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While most of the 
service records are not available, the most important 
document, that being the report of discharge examination in 
September 1953, is of record.  At that time there were no 
complaints expressed with regard to the feet and clinical 
evaluation of the feet was recorded as normal.  The veteran 
himself reported at the time he submitted his application for 
disability benefits received in early 2002 that he treated 
himself in service for his residuals of cold weather injury 
and did not see any medical personnel.  

Private medical records associated with the claims file refer 
to treatment and evaluation of problems with the feet 
beginning in the mid-1990's.  A CT scan of the left foot and 
ankle in June 1995 showed hypertrophic degenerative changes 
and ossifications, noted as probably being secondary to 
degenerative joint disease and old injuries.  No recent 
fracture was noted.  

In a communication apparently dated in July 1995, a 
podiatrist reported he saw the veteran for a complaint of 
severe left foot and ankle pain when ambulating the past 
couple months.  A history was noted of a spinal fracture of 
the left fibula, gout, and noninsulin-dependent diabetes 
mellitus.  No mention was made to the veteran's active 
service in the 1950's.  

Subsequent medical records indicate continuing treatment and 
evaluation primarily for diabetes mellitus.  No reference was 
made to the veteran's active service by any of the health 
care professionals.  

The reports of the veteran are not competent insofar as they 
attempt to attribute current disability to cold exposure in 
service.  This is because laypersons lack the requisite 
medical expertise to express an opinion as to medical 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Based on a longitudinal review of the evidence of record, 
although the veteran alleges that he had problems with his 
feet in service, and that he had feet problems that were 
chronic and continuous in the years following service, the 
evidence of record does not support his assertions of 
continuity of symptoms for the period from the time of 
discharge from service in 1953 until the mid-1990's, a time 
many years following service separation.  Even if such 
continuity were accepted, there is no competent evidence 
linking that symptomatology to any current disability.  There 
are a number of medical records dating from the mid-1990's, 
but none suggest any causal relationship between the 
veteran's foot difficulties and his active service in the 
early 1950's.  Thus, the persuasive medical evidence is 
against a finding that any current foot disorder had its 
onset during or was etiologically linked to the veteran's 
service.  In sum, while the Board empathizes with the 
veteran's difficulties regarding his feet, the preponderance 
of the evidence is against the claim and the benefit sought 
is denied.


ORDER

Service connection for residuals of cold injury to the feet 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


